Case 1:17-cv-23941-DPG Document 193-5 Entered on FLSD Docket 05/19/2021 Page 1 of 2




                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF FLORIDA

                                  CASE NO.: 17-cv-23941-DPG


   BRIDGEHEAD CONTAINER
    SERVICES LTD.,

         Plaintiff,

   v.

   ANGEL DONES, JR.,

         Defendant.


                                 EXHIBIT “E”
                                     TO
                          THIRD PARTY IRENE DONES’
                        MOTION FOR CONTEMPT AGAINST
                        BANK OF AMERICA AND PLAINTIFF

   Printed copy of email sent on May 18, 2021, at 2:53 P.M. by Third Party Irene
   Dones’ counsel to Joseph A. Noa, Jr., Esq., counsel for Bank of America, and
   to Plaintiff’s counsel, Christopher J. Lyon, Esq.




                                     Donet, McMillan & Trontz, P.A.
                                                Attorneys at Law
                      Suite 406, Continental Plaza, 3250 Mary Street, Coconut Grove, FL 33133
                                    • Phone 305-444-0030 • Fax 305-444-0039 •
                                                 www.dmt-law.com
  Case 1:17-cv-23941-DPG Document 193-5 Entered on FLSD Docket 05/19/2021 Page 2 of 2


paralegals@dmt-law.com

From:                            donet@dmt-law.com
Sent:                            Tuesday, May 18, 2021 2:53 PM
To:                              'Christopher J. Lyon'; 'THE NOA LAW FIRM, P.A.'
Cc:                              'J. Stephen Simms'; paralegals@dmt-law.com; 'Debra M. Hnat'; 'Catherine M. Benson';
                                 'Joseph D. Allen'; Irene Dones
Subject:                         RE: Bridgehead Container Services Ltd. v. Dones, Jr. - BOA's Answer to Writ of
                                 Garnishment - Case Number: 1:17-cv-23941-DPG - U.S. District Court - Fla Southern
                                 District

Categories:                      Red Category


We disagree that the Bank may ignore the Court’s Order and deny Irene Dones access to her Safe Deposit Box.

It is immaterial that the Plaintiff is considering whether to appeal the Order. There is nothing in the Order or the
law that permits the Bank to prohibit access to this Safe Deposit Box to Irene Dones. Such access should have
been given immediately upon entry of the Order. Therefore, access to the Box has been in effect since 12:04
P.M. today when the Order was posted on the Docket.

As the Bank knows, our client went to the branch earlier today after the Order was entered and was told by an
Assistant Branch Manager that the Bank needed approval form the Noa Law Firm before allowing access. We
communicated this to the Noa Law Firm at approximately 1:32 P.M. Therefore, the Bank has had plenty of
notice of Irene Dones’ desire to access her safe deposit box today.

Consequently, we demand that Bank of America provide immediate access to the Safe Deposit Box to Irene
Dones.

Should Bank of America refuse to allow Irene Dones to access said Safe Deposit Box before the branch where
it is located closes its safe deposit area today (thereby precluding access thereto), Irene Dones will hold the
Bank liable for all damages that she may incur as a result.

In the event that the Bank refuses access to the box, it can also to receive and face Irene Dones’ Motion for
Contempt and for reasonable attorney’s fees under Fla. Stat. 57.105.

TIME IS OF THE ESSENCE.

Please govern yourself accordingly.

David

David A. Donet, Jr., Esq.
Donet, McMillan & Trontz, P.A.
3250 Mary Street, Suite 406
Coconut Grove, FL 33133
T: 305-444-0030
F: 305-444-0039
www.dmt-law.com
~
                                                          1
